Title: From Benjamin Franklin to Dumas, 27 September 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy, Sept 27. 1779
I received your favour of the 21th. and one before acquainting me with your Safe arrival, which gave me great Pleasure. You Shall have the Treaty and my few Remarks very soon. I inclose four of our latest Newspapers, which contain some Intelligence from Carolina, the Particulars of the taking of the fort at Stony Point, and the Devastations made by the Enemy in Connecticut. I am ever. Your affectionate friend And most obedient servant
BF
M Dumas.
